DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23, 25 is/are rejected under 35 U.S.C. 103 as being obvious over Desty (US 3833337 A) in view of Rayssiguier (US 20160178197 A1). 
Regarding claim 23, Desty discloses (Fig. 6 embodiment) a flare tip assembly, comprising: 
a) a nozzle tube (2);Examiner: Jason Lao 
Serra No.: 161667852Docket No.: 00540-35164 b) a connection end (bottom of tube 2) of the nozzle tube adapted for connection to a flare stack; 
c) an exit at an opposite end of the nozzle tube opposite the connection end and defining a seat (seat proximate the slot 3); 
d) a tip (5+50) seated within the seat of the exit of the nozzle tube and movable away from the exit to be unseated and defining an annular orifice (3) between the tip and exit (col. 5, lines 7-13; col. 4, lines 46-50);
e) at least one orifice through the tip (orifice through tip portion 50);
f) the tip sealing the exit of the nozzle tube at low flowrate and low pressure of vapor while vapor flows through the at least one orifice (col. 5, lines 7-17); and
g) the tip moving away from the exit of the nozzle tube at high flowrate and high pressure of the vapor (col. 4, lines 46-50).

Desty fails to disclose:
at least one orifice through the tip and angled with respect to a longitudinal axis of the nozzle tube.

Rayssiguier teaches a flare tip assembly comprising at least one orifice (conical-shaped outlet of 342) through the tip (344+342, Figs 3, 4) and angled with respect to a longitudinal axis of the nozzle tube (330).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify the orifice of Desty to be angled with respect to a longitudinal axis of the nozzle tube.  The motivation to combine is to increase the flow speed through the orifice, thereby stabilizing the flame.  Flame stability is important for complete combustion of the fuel.  

Regarding claim 25, Desty discloses a top of the tip (1) being concave (Fig. 6).

Claim(s) 37-39 is/are rejected under 35 U.S.C. 103 as being obvious over Desty (US 3833337 A) in view of Griffin (US 20150050604 A1). 
Regarding claim 37, modified Desty discloses (see rejection of claim 23 for citations unless otherwise noted) a flare tip assembly, comprising: a) a nozzle tube; b) a connection end of the nozzle tube adapted for connection to a flare stack; c) an exit at an opposite end of the nozzle tube opposite the connection end and defining a seat; d) a tip seated within the seat of the exit of the nozzle tube and movable away from the exit to be unseated and defining an annular orifice between the tip and the exit; e) at least one orifice through the tip; f) the tip sealing the exit of the nozzle tube at low flowrate and low pressure of vapor while vapor flows through the at least one orifice; g) the tip moving away from the exit of the nozzle tube at high flowrate and high pressure of the vapor 

Desty fails to disclose:
 h) a shroud coupled to the nozzle tube and around the exit of the nozzle tube; and i) a pilot hood extending from a side of the shroud and configured to cover a pilot.  

However, Griffin teaches a flare tip assembly comprising: h) a shroud (130, Fig. 5) coupled (indirectly coupled) to the nozzle tube (117/129) and around the exit of the nozzle tube; and i) a pilot hood  (134) extending from a side of the shroud and configured to cover a pilot (para. 41).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Desty to include h) a shroud coupled to the nozzle tube and around the exit of the nozzle tube; and i) a pilot hood extending from a side of the shroud and configured to cover a pilot.  The motivation to include a shroud is to help dampen the noise from the flaring operation (Griffin, para. 40).  The motivation to include the pilot hood is so that the tip can be ignited, and/or the flame at the tip can be maintained (Griffin, para. 41). 

Regarding claim 38, Desty discloses the tip sealing the exit of the nozzle tube at low flowrate and low pressure of vapor while vapor flows through the at least one orifice; and the tip moving away from the exit of the nozzle tube at high flowrate and high pressure of the vapor (see rejection of claim 23)  
Regarding claim 39, Desty discloses a top of the tip (1, Fig. 6) being concave.  
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being obvious over Desty (US 3833337 A) in view of Griffin (US 20150050604 A1), as applied to claim 37, and further in view of Rayssiguier (US 20160178197 A1). 
Regarding claim 40, Desty fails to disclose the at least one orifice being angled with respect to a longitudinal axis of the nozzle tube.
However, Rayssiguier teaches a flare tip assembly comprising at least one orifice (conical-shaped outlet of 342) through the tip (344+342, Figs 3, 4) and angled with respect to a longitudinal axis of the nozzle tube (330).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify the orifice of Desty to be angled with respect to a longitudinal axis of the nozzle tube.  The motivation to combine is to increase the flow speed through the orifice, thereby stabilizing the flame.  Flame stability is important for complete combustion of the fuel.  







Allowable Subject Matter
Claims 8, 9, 14, 16-19, 33 are allowed.
Claims 24, 27-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but do not apply to any of the current rejections.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762